Order Granting Motion for Leave To Proceed In Forma Pauperis and Order Denying Petition For Writ of Certiorari
Petitioner herein having filed a Motion for Leave to Proceed in Forma Pauperis and a Petition for Writ of Certiorari to the Wyoming Supreme Court to review a decision by the District Court, First Judicial District, Laramie County, Wyoming in the case entitled State of Wyoming v. John Miller, Docket No. 17-453, and Respondent having filed a Respondent’s Brief in Opposition to Petition for Writ of Certiorari, and it appearing that such writ should not be issued, it is therefore
ORDERED that Petitioner’s Motion for Leave to Proceed in Forma Pauperis is hereby granted; and it is further
ORDERED that Petitioner’s Petition for Writ of Certiorari is hereby denied.
URBIGKIT, C.J., dissenting.